Calhoon, J.,
delivered the following specially concurring opinion on suggestion of error.
Judge Truly thinks the suggestion of error should be sustained. The Chief Justice and the writer think it should be overruled. The Chief Justice and the writer think so because they are of the opinion that see. 193 of the constitution has no reference to the facts in this record, but the writer is not of the opinion that a peremptory instruction is predicable of the facts, but thinks that, on the.remand, the jury should determine as to ■proximate cause and negligence, on instructions charging the law, and not leaving it to them to determine the law, or mixed law and facts.